ON PETITION FOR REHEARING
PER CURIAM.
Respondent has filed a petition for rehearing expressing concern that we have held that terminated members of existing systems may transfer to the Florida Retirement System during the open periods prescribed for transfer. We do not see how our opinion could be so construed, but if there is any doubt, we reiterate that our decision turns upon the conclusion that petitioner was still employed as a member of an existing system at the time he requested his transfer.
Petition denied.
McNULTY, C. J., and GRIMES and SCHEB, JJ., concur.